Appeal from order entered on August 16, 1963 unanimously dismissed, without costs. No opinion. Order, entered on June 19, 1963, denying motion to intervene as trustee and to vacate default of defendant Joseph Rosen unanimously affirmed, without costs to any party, but without prejudice to the mailing of an appropriate motion at Special Term by a proper party, if so advised, under section 1201 and rule 1202 of the Civil Practice Law and Rules, and in that connection to apply for any relief in the nature of discovery which may be deemed appropriate. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.